DETAILED ACTION
Claims 1-10 and 18-22 are pending and currently under review.
Claims 11-17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/27/2021 has been entered.  Claims 1-10 and 18-22 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohara et al. (JP2014236195, machine translation referred to herein) in view of either one of Honkura et al. (US 2005/0067052) or Mohri et al. (US 4,765,848).
Regarding claim 1, Inohara et al. discloses a method of manufacturing anisotropic rare earth magnetic powders having a formula of RvFe100-v-w-xNwMx; wherein R is at least one or more rare earth elements such as Sm among others, M is a metal element such as W among others, and v ranges from 3 to 30, w ranges from 5 to 15, and x ranges from 0 to 2.5 [abstract, 0001-0002, 0017-0019].  Said method of Inohara et al. includes the steps of mixing an aqueous solution of R and Fe ions to form a precipitate containing said R and Fe, obtaining oxide particles containing R and Fe from said precipitate, pretreating said oxide particles in reducing atmosphere to form a partial oxide, performing reduction diffusion at a temperature of 800 to 1100 degrees C, and finally nitriding the particles [0022, 0031, 0048, 0052-0053].  The examiner notes that the aforementioned composition of Inohara et al. overlaps with the instantly 
Inohara et al. does not expressly teach the additional inclusion of La in an amount of 0.11 to 0.3 as instantly claimed.  However, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Honkura et al. discloses a rare earth magnet composition [abstract]; wherein La is included in a ratio of preferably 0.01 to 0.1 in addition to other rare earth elements in order to improve coercive force [0029].  Therefore, it would have been obvious to one of ordinary skill to modify the composition of Inohara et al. by including La as disclosed by Honkura et al. to improve coercive force properties as taught by Honkura et al.  The examiner notes that the closeness between the disclosed La amount of Honkura et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, the examiner submits that the disclosed upper ratio limit of 0.1 is substantially close to the claimed lower ratio limit of 0.15 such that similar properties would appear to have been expected.  See MPEP 2144.05(I).  The examiner’s position is bolstered by applicants’ own data showing that La amounts of down to 0.8 (comparative example 3) achieve magnetic properties of residual magnetic flux density similar to samples 5-7 with a La amount with in the claimed range [table1 spec.]. Thus, the examiner reasonably submits that the disclosed La range of Honkura et al. is substantially similar to the instant claim such that similar properties would appear to have been expected.

Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Inohara et al. discloses that W can be included in the claimed material.  Inohara et al. does not expressly teach that the W is present in the precipitate and oxide as claimed.  However, in this regard, the examiner recognizes that the instant claim limitations merely further require W to be included at the beginning of the process.  The examiner further notes that the specific order of processing steps (ie. addition of W during precipitation vs. after oxidation as taught by Inohara et al.) is prima facie obvious absent concrete evidence that said order of steps is patentably distinct or significant because both of the aforementioned situations appear to similarly result in W being included in the magnet alloy composition.  See MPEP 2144.04(IV)(C).  Since it is not apparent to the examiner as to what, if any, structural difference of 
Regarding claims 3 and 18-22, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Inohara et al. further teaches that the R component is Sm [0018, 0066].
Regarding claim 4, the examiner notes that the limitations of independent claim 4 are substantially similar to that of independent claim 1 with the exception of the more narrowly claimed x range of La from 0.15 to 0.22.  The aforementioned prior art discloses the limitations of independent claim 1 as stated previously (see previous).  The examiner notes that the disclosed compositions of Honkura et al. and Mohri et al. further overlap with and are substantially close to the instantly claimed composition, which is prima facie evidence of obviousness for the reasons stated above.  See MPEP 2144.05(I).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner notes that the disclosed compositions of Honkura et al. and Mohri et al. further overlap with and are substantially close to the instantly claimed composition as stated previously, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Inohara et al. discloses a reduction diffusion temperature of 800 to 1100 degrees C, which overlaps with the instant claim [0052].  See MPEP 2144.05(I).
Regarding claim 8, the examiner notes that the limitations of independent claim 8 are identical to that of independent claim 1 with the exception of the instantly claimed particle size distribution features.  The aforementioned prior art discloses the limitations of independent claim 1 as stated previously (see previous).  Inohara et al. further discloses a particle size of 0.5 to 10 micrometers, which broadly overlaps with the instantly claimed size parameters [0056].  See MPEP 2144.05(I).  Alternatively, the examiner submits that the magnetic powders of Inohara et al. would appear to possess the claimed particle size ranges because Inohara et al. discloses optimizing the particle size distribution by performing precipitation at temperature of 30 to 50 degrees C at a pH of 5 to 9 [0026, 0029].  
These parameters of Inohara et al. fall within the disclosed parameters of the instant specification of precipitating at a temperature of 0 to 50 degrees C at a pH of 5-9, wherein the instant specification expressly discloses that the claimed particle size distribution is substantially dependent on said precipitation step [0026-0027 of instant specification].  Therefore, since Inohara et al. discloses precipitation parameters falling within those as disclosed by the instant specification, a similar particle size distribution would appear to have been expected or naturally flowed from the disclosure of Inohara et al. as expressly disclosed by [0027] of the instant specification.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 9-10, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner notes that the limitations of “...when .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohara et al. (JP2014236195, machine translation referred to herein) in view of others as applied to claim 1 above, and further in view of Kiyono et al. (JP2008091873, machine translation referred to herein).
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that W is present in the precipitate and oxide as claimed. 
Kiyono et al. discloses a similar method for forming rare earth-iron-nitrogen magnetic powder through precipitation, oxidation, reduction, and nitriding [abstract, 0026-0034]; wherein a metallic alloying element can be added as a solution to the R and Fe ion solution such that a precipitate containing R, Fe, and the metallic element is obtained to achieve uniform dispersion of the metallic element and to improve magnetic properties [0027].  Therefore, it would 
Although Kiyono et al. expressly teaches Zr or Ti as the metallic element, the examiner recognizes Zr, Ti, and W to be art-recognized equivalents in view of Inohara et al. [0010].  Specifically, Inohara et al. teaches that both Zr and W are useful as the alloying metallic element, such that it would have been obvious to one of ordinary skill to substitute the Zr of Kiyono et al. for the W of Inohara et al. to meet the instant claim because it is obvious to substitute art-recognized equivalents that are useful for similar purposes.  See MPEP 2144.06(II).
Claim 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohara et al. (JP2014236195, machine translation referred to herein) in view of others as applied to claim 1 above, and further in view of Kawano et al. (US 6,334,908).
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a circularity value as claimed. Kawano et al. discloses an Sm-Fe-N magnetic powder [abstract]; wherein a particle sphericity of greater than 78 percent is obtained in order to improve residual magnetization, wherein the particle sphericity is represented by the same formula as instantly claimed [col.3 In.1-6, col.7 ln.1-22].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by obtaining a sphericity as disclosed by Kawano et al. such that residual magnetization can be improved.  The examiner notes that the 
Regarding claims 9-10, the aforementioned prior art discloses the method of claim 1 (see previous).  Inohara et al. further discloses coercive force values of more than 15kOe and squareness ratio values more than 0.25 can be obtained, which overlaps with the instant claims.  See MPEP 2144.05(I).  However, Inohara et al. does not expressly teach the instantly claimed residual magnetic flux density values.  Kawano et al. further discloses that magnetic properties (ie. residual magnetic flux density) are greatly dependent on the particle size and shape, wherein magnet powders having a sphericity of 78% or more and average acicularity of 75% or more can achieve desirably high residual magnetization values of over 125 emu/g [abstract, col.8 In.21-34, fig.4,6].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by achieving a powder shape as disclosed by Kawano et al. such that a desirably high residual magnetization can be achieved.  The examiner notes that the disclosed magnetization of Kawano et al. overlaps with that as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 7/27/2021, regarding the rejections over Inohara et al. have been fully considered but they are not persuasive.
Applicant argues that the independent claims have been amended to recite a lower La limit of 0.15, such that the claimed range of 0.15 to 0.3 achieves 
Firstly, it is noted that the claimed upper limit of claim 1 does not appear to be reflected in applicants’ data.  Thus, applicant has not provided a sufficient amount of tests within the entire claimed range.  The examiner notes that independent claim 3 recites an upper x limit of 0.22, which does appear to be reflected by the data in the instant specification.
However, it is secondly noted that examples 6 and 8 of the instant application, which have x (La) values of 0.15 and 0.16 respectively, still only achieve residual magnetic flux density values of 120.0 Am2/kg and 120.7 Am2/kg, respectively [table1 spec.].  In other words, the claimed x range of 0.15 to 0.3 cannot be considered to achieve critical results of residual magnetic flux density because similar values of residual magnetic flux density are obtained for x values both inside the claimed range (samples 6, 8) and outside the claimed range (samples 5, 7).  
The examiner notes that examples 2-4 as relied upon by applicant do indeed achieve residual magnetic flux density values of greater than 130 Am2/kg [table1].  However, all of these samples specifically omit W (ie. z component).  In contrast, the instant claims do not omit W, and still allow for W amounts of z .

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734